85 F.3d 611
James F. Alexander, IIIv.Sarah W. Hargrove, Victor Seescholtz, Daniel L. Murphy, asRegional Director (Region II) of National Credit UnionAdministration, James G. Rafferty,as Employee, Agent,Examiner for National Credit Union Admin., Timothy E.Biligen, Peter F. Majka, as Agent, Employee of NationalCredit Union Admin., National Credit Union Administration,Keystone Credit Union, Gary W. Stabley, Daniel L.Hiltebeitel, Faye E. Clarke, David C. Hemingway, Charles W.
NO. 95-1601
United States Court of Appeals,Third Circuit.
Apr 19, 1996
Appeal From:  E.D.Pa., No. 93-CV-05510

1
VACATED.